         Case 1:21-mj-06187-MPK Document 1-1 Filed 03/05/21 Page 1 of 5




                                                                                                21-mj- 6187

              AFFIDAVIT OF FBI SPECIAL AGENT MICHAEL D. LITTLE III
                      IN SUPPORT OF CRIMINAL COMPLAINT

            I, Special Agent Michael D. Little III, being sworn, state as follows:

                                           INTRODUCTION

       1.       I have been a Special Agent with the Federal Bureau of Investigation (“FBI”) since

January, 2019. I have been assigned to the Metro Boston Gang Task Force of the FBI’s Boston

Division, where I conduct complex criminal enterprise investigations against violent criminals

involved in a myriad of criminal activities to include the illegal distribution of narcotics, firearms

trafficking, and associated violent crimes. Prior to joining FBI, I spent five years as a police officer

with the Metropolitan Police Department of Washington, D.C., where I worked as an undercover

officer and vice investigator. I conducted numerous drug investigations targeting violent criminals

and received training on how to conduct drug investigations.

       2.      Based on my training and experience as a Special Agent, I am familiar with federal

narcotics laws. I know that it is a violation of Title 21 U.S.C. § 841(a)(1), for any person to

knowingly or intentionally to manufacture, distribute, or dispense, or possess with intent to

manufacture, distribute, or dispense, a controlled substance. I know that it is a violation of 21

U.S.C. § 846, for any person to conspire to violate the drug laws. I know that it is a violation of

18 U.S.C. §§ 1956 and 1957 to launder money and engage in monetary transactions in property

derived from specified unlawful activity. In the course of participating in investigations as it

relates to drug trafficking, I have conducted or participated in surveillance; the controlled purchase

of illegal drugs; the execution of search warrants; debriefings of subjects, witnesses, and

informants; wiretaps; and reviews of consensually recorded conversations and meetings. I have

also received training through my position as an FBI Special Agent involving narcotics trafficking.
         Case 1:21-mj-06187-MPK Document 1-1 Filed 03/05/21 Page 2 of 5




Through my training, education, and experience, I have become familiar with the manner in which

drug traffickers conduct their illegal drug trafficking activity, to include their use of cellular

telephones and motor vehicles to contact and meet with drug customers, drug runners, drug

associates, and sources of illegal drug supply.

       3.      I am also familiar with the manners and means commonly employed by drug

traffickers and drug trafficking organizations to conduct their illegal activities, including

purchasing, manufacturing, storing, and distributing controlled substances, the laundering of

illegal proceeds, and the efforts of persons involved in such activities to avoid detection by law

enforcement. I am further familiar with the terminology and slang commonly employed by drug

traffickers. I have observed and examined cocaine, cocaine base (“crack”), heroin, and fentanyl,

as well as other controlled substances. I am aware of the street prices for these substances, the

methods of packaging, and the jargon used in the drug trade.

                                  PURPOSE OF AFFIDAVIT

       4.      I submit this affidavit in support of a Criminal Complaint charging OMARI

PETERSON (“PETERSON”), date of birth xx/xx/1982, with violating Title 21, United States

Code, Section 841(a)(1) (possessing with intent to distribute, and distributing, cocaine base and

cocaine).

       5.      I am familiar with the facts and circumstances of this investigation from my own

personal participation and from oral and written reports made to me by agents of the FBI and other

federal, state and local law enforcement agencies.

       6.      I submit this affidavit for the limited purpose of establishing probable cause to

believe PETERSON has committed the above offense. Accordingly, I have not included each and
             Case 1:21-mj-06187-MPK Document 1-1 Filed 03/05/21 Page 3 of 5




every fact known to me and other law enforcement officers involved in this investigation. I have

set forth only the facts that I believe are needed to establish the requisite probable cause.

                                          THE INVESTIGATION

         7.       Since January 2021, members of the FBI and the Boston Police Department

(“BPD”) have been investigating drug trafficking by PETERSON in the Boston area of

Massachusetts. This investigation has revealed that PETERSON is actively selling crack cocaine,

amongst other narcotics, in the Boston area, at least as early as January, 2021.

         8.       During this investigation, PETERSON has met an FBI cooperating witness (“CW-

1”) 1 at predetermined locations, where he has sold crack cocaine and cocaine to CW-1.

                      CONTROLLED PURCHASE ON FEBRUARY 18, 2021

         9.       On February 18, 2021 investigators conducted a controlled purchase of cocaine

from PETERSON, using CW-1, who had been communicating with PETERSON in the preceding

24 hours through a series of phone calls and text messages. During these communications,

PETERSON agreed to sell CW-1 a half of an ounce of crack cocaine for $800. CW-1 coordinated

the transaction through this series of communications with PETERSON’s phone.

         10.      After these communications between PETERSON and CW-1 concluded, law

enforcement officers utilized a standard set of procedures whereby they searched CW-1 for

contraband with negative results. Law enforcement officers provided CW-1 with an agreed-upon

amount of official agency funds (“OAF”) to complete the drug purchase. CW-1 was also provided




         1
          CW-1 has a criminal history that includes prior arrests for assault and battery with a dangerous weapon,
breaking and entering, and distribution of Class A. On previous occasions, CW-1 has accurately identified, and
corroborated events and individuals involved in active criminal investigations, including drug and firearm
investigations. At the direction of law enforcement, the CW-1 has conducted controlled purchases of evidence in
conjunction with criminal investigations. CW-1’s cooperation is financially motivated and CW-1 is being paid for
her/his services and information provided. Based on the corroboration, I believe that CW-1’s information is reliable.
         Case 1:21-mj-06187-MPK Document 1-1 Filed 03/05/21 Page 4 of 5




with an audio/video recording device and a transmitter, which recorded the controlled purchase.

Law enforcement officers then surveilled CW-1 to the pre-arranged meeting location.

       11.     While under the direction and physical surveillance of law enforcement officers,

CW-1 met with PETERSON in a public place in Boston, MA. When PETERSON arrived, CW-1

entered the motor vehicle PETERSON had arrived in and handed U.S. currency to PETERSON in

exchange for (3) clear plastics bag containing an off-white, rock-like substance and (1) clear plastic

bag containing an off-white powdered substance. After the transaction, CW-1 exited the motor

vehicle and PETERSON then drove away from the area in the motor vehicle.

       12.      After CW-1 left the meeting location, law enforcement officers surveilled CW-1

to a predetermined location. During the debriefing of CW-1, agents learned that during the

transaction, PETERSON sold crack cocaine and powder cocaine to CW-1, in exchange for the

OAF. At this point, CW-1 provided law enforcement officers with a several clear plastic bags.

Law enforcement officers then searched CW-1 again, with negative results.

       13.     On this date, PETERSON delivered approximately 10.5 grams of suspected crack

cocaine and approximately 2.2 grams of suspected powder cocaine in exchange for $800. The (3)

clear plastic bags of an off-white rock-like substance and the (1) clear plastic bag containing an

off-white powdered substance all field tested positive for the presumptive presence of cocaine.

Based on my training and experience, as well as that of other agents familiar with this investigation,

the off-white rock-like substance appeared to be cocaine base, also known as “crack cocaine,” and

the off-white powdered substance appeared to be cocaine, respectively. Additionally, I believe

this based on various factors, including the information learned during the course of this

investigation and the packaging, size, shape & color of the substances. The suspected crack
         Case 1:21-mj-06187-MPK Document 1-1 Filed 03/05/21 Page 5 of 5




cocaine and cocaine have been sent to the Drug Enforcement Administration, Northeast

Laboratory for additional testing.

                                          CONCLUSION

        14.    Based on the foregoing, there is probable cause to believe that on February 18,

2021,   PETERSON did knowingly and intentionally possess with intent to distribute, and

distribute, cocaine base and cocaine, in violation of Title 21, United States Code, Section

841(a)(1).



        I declare the foregoing is true and correct.
                                                          /s/ Michael D. Little III
                                                       ________________________
                                                       Michael D. Little III
                                                       SPECIAL AGENT, FBI


Signed electronically and sworn to via telephone in accordance with Federal Rule of
Criminal Procedure 4.1 on this __ day of March, 2021.
                                                            March 5, 2021
_____________________________
M. PAGE KELLEY
UNITED STATES CHIEF MAGISTRATE JUDGE
DISTRICT OF MASSACHUSETTS
